*105The case was argued at July term, 1856, and the opinion of the Court was afterwards drawn up by
Appleton, J.
By the sixth Rule of this Court, 37 Maine, 569, pleas or motions in abatement must be filed within two days after the entry of the action. The motion to dismiss was not filed till the third day, and was not in season. The entry of a special appearance does not dispense with the Rules of Court or with obedience thereto.
The impression of a seal is not a seal. The contract of insurance is not, therefore, a sealed instrument. The action is rightly brought.
Wager policies, in England, are prohibited by statute. In this country, they have been regarded as against good policy, and, by repeated decisions, have been declared void.
The general principles applicable to life insurance seem to be well settled. The party insuring, when the insurance is effected for his own benefit, must have an interest in the life to be insured. As his future earnings or gains may be indefinitely large, he may insure his own life to an unlimited amount. So he may insure that of his debtor, to the extent of his indebtedness. But a father, as such, has no insurable interest, resulting merely from that relation, in the life of a child of full age. He may, however, insure on the life of a child for the benefit of a child. Angel on Eire and Life Insurance, § 298; Bunyon on Life Assurance, 14.
But the insurance, in the present case, was effected by a father upon the life of a minor son, who was about proceeding to California, and to whom he had made large advances. In Lord v. Dall, 12 Mass. 115, it was held that a single woman, dependent upon her brother for her support, had sufficient interest in his life to entitle her to insure it. The father is entitled to the earnings of his minor child, and may maintain an action for their recovery. If the child be injured, he is entitled to an action per quod servitium amisit. He has a pecuniary interest in the life of a minor child, which the law will protect and enforce. An insurance, therefore, of the life of such child *106is not within the rule of law, by which wager policies are declared void. Defendants defaulted.
Tenney, C. J., Hathaway, May, and Goodenow, J. J., concurred.